Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.
 	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Puterbaugh et al. (US 2019/0145473) (hereinafter Puterbaugh).
Re claim 1: Puterbaugh discloses a lighting device comprising: a light source (22, fig. 1); a base (16, fig. 1); and a support (12, 32, 52, 54, fig. 1); wherein the support (12, 32, 52, 54) comprises a first arm (34, fig. 1) which is rotatable relative to the base about a first axis (A, fig. 1), a second arm (42, fig. 1) upon which the light source (22) is mounted (mounted via 44, 46, fig. 1), the second arm (42) being substantially parallel to the first arm (34), and a joint section (54, fig. 1) which connects the second arm (42) to the first arm (34) for movement relative thereto about a second axis (B, fig. 1) which is parallel to the first axis (A); wherein the first arm (34) of the support is mounted on a body (52, fig. 1) which is rotatable relative (joint 52 allows rotational movement, see para [0021]) to the base (16) about the first axis (A), the first axis (A) extending along a longitudinal axis (longitudinal axis of 52, fig. 1) of the body (52), the first arm (34) of the support (12, 32, 52, 54) extending substantially orthogonal (34 extends perpendicularly to 52) to the longitudinal axis of the body (see fig. 1), and wherein the second arm (42) is moveable (pivotal movement about horizontal axis C, see para [0021]) relative to the joint section (54) about a third axis (C, fig. 1) which intersects, and is orthogonal to, the second axis (B).  

	Re claim 2: Puterbaugh discloses the joint section (54, fig. 1) moves with the second arm (42, fig. 1) about the second axis (B, fig. 1) (vertical axis B, see para [0021]).

Re claim 4: Puterbaugh discloses at least one retainer (38, fig. 1) for retaining the second arm (42, fig. 1) in one or more orientations (allow pivotal movements, see para [0021]) relative to the joint section (54, fig. 1).  

Re claim 5: Puterbaugh discloses the joint section (54, fig. 1) comprises a shaft (62, fig. 2) upon which the second arm (42, fig. 2) is mounted (42 mounted to 62 via 38, fig. 2), and about which the second arm (42) rotates (rotates about B, fig. 2) relative to the joint section (54).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Puterbaugh et al. (US 2019/0145473) in view of Gu et al. (US 2011/0141737) (hereinafter Gu).
Re claim 3: Puterbaugh fails to teach a spigot which extends along the second axis, and wherein the joint section comprises a recess for receiving the spigot.  
Gu teaches a spigot (20, fig. 2) which extends along the second axis (see fig. 2), and wherein the joint section (11) comprises a recess (recess of 412, fig. 4) for receiving the spigot (20).
Therefore, in view of Gu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a spigot which extends along the second axis of Puterbaugh and modify the joint section by forming a recess for receiving the spigot, in order to provide a friction force such that the shaft can maintain a fixed position when no rotating force is applied [Gu, 0020].

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Puterbaugh et al. (US 2019/0145473) in view of Cvek (US 5,097,400).
Re claim 6: Puterbaugh teaches the shaft (62, fig. 2) comprises one or more shaft recesses (74, 92, fig. 2) angularly spaced about the shaft (62), and 
However, Puterbaugh fails to teach the second arm comprising a detent which is received by one of the recesses depending on the orientation of the second arm.  
Cvek teaches a shaft (188, fig. 3) comprises one or more shaft recesses (192, fig. 3) angularly spaced (see fig. 6A) about the shaft (188), and wherein a second arm (arm of 166, fig. 3) comprising a detent (166, fig. 3) which is received by one of the recesses (192) depending on the orientation of the second arm (see fig. 6a).  
Therefore, in view of Cvek, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of Gu by forming one or more shaft recesses angularly spaced about the shaft, and wherein the second arm comprising a detent which is received by one of the recesses depending on the orientation of the second arm, in order to provide another method of rotating the light source.

Re claim 7: Puterbaugh fails to teach the shaft comprises two shaft recesses which are spaced apart by 1800, and which are arranged such that, when the detent is received by a shaft recess, an optical axis of the light source is parallel to the first axis.  
Cvek teaches the shaft (188, fig. 3) comprises two shaft recesses (192, fig. 3) which are spaced apart by 180° (see fig. 6A), and which are arranged such that, when the detent is received by a shaft recess (192), an optical axis (horizontal axis of 160, fig. 3) of the light source (160, fig. 3) is parallel to the first axis (horizontal axis of 160).  
Therefore, in view of Cvek, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of Gu by forming two shaft recesses which are spaced apart by 180°, and which are arranged such that, when the detent is received by a shaft recess, an optical axis of the light source is parallel to the first axis, in order to provide another method of rotating the light source.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seitz et al. (US 3,164,355) and Huang et al. (US 9,605,800) disclose a similar lighting device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875